Title: From George Washington to Brigadier Generals William Woodford and Peter Muhlenberg, 28 August 1779
From: Washington, George
To: Woodford, William,Muhlenberg, Peter


        
          Gentlemen
          Head Quarters [West Point] Aug. 28th 1779
        
        I have received your favour of the 26th with the papers accompanying it. I assure you the manner in which the Virginia division have taken up the affair gives me the most sensible concern. I had no idea that the command given to Major Lee could have been considered by

them as a violation of their rights; nor can I after the most deliberate reflection find any reason to alter the opinion I first entertained, which was that Major Lee on principles of justice prudence and the strictest military propriety was intitled to the command. I have discussed the point fully in a letter to Major General Lord Stirling which I have requested him to communicate to the Gentlemen interested—You will perceive that while these are my sentiments I can give no assurances which will operate against the principle of employing officers in Major Lee’s circumstances in a similar manner. So far as a Senior officer fell under his command, the affair was unfortunate, but this was evidently a mistake in the first instance and if the Gentlemen have any apprehension that this may be drawn into precedent (which I can hardly suppose) I do not scruple to give them the most positive assurances to the contrary; for I deem it an invariable principle that no inferior or junior officer can command a superior or senior.
        I flatter myself Gentlemen you will dispationately weigh the reasonings I have offered and convinced that they are well founded will use your influence to appease the discontents which have arisen and satisfy the officers in general that no injury has been either intended or done to their privileges. I am with the greatest esteem and regard Gentlemen Your most Obed. servant.
      